                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


JAMAL SHAKIR,                                        )
                                                     )
        Movant,                                      )
                                                     )
v.                                                   )   Nos. 3:17-cv-00001
                                                     )        3:17-cv-00002
UNITED STATES OF AMERICA,                            )
                                                     )
        Respondent                                   )

                                     MEMORANDUM OPINION

        Jamal Shakir is a prisoner currently in the custody of the State of California awaiting

transfer to the Federal Bureau of Prisons to serve ten consecutive life sentences plus twenty years

in prison for his federal convictions in two separate cases. He filed two pro se Motions to

Vacate, Set Aside, or Correct his federal sentences in those cases pursuant to 28 U.S.C. § 2255.

(3:17-cv-00001, Doc. No. 1; 3:17-cv-00002, Doc. No. 1). Appointed counsel later supplemented

those Motions with numerous exhibits. (3:17-cv-00001, Doc. Nos. 2, 19–39; 3:17-cv-00002,

Doc. Nos. 4, 22–30, 32).        Due to their related subject matter, these cases—although not

consolidated—are being briefed by the parties and addressed by the Court in joint, simultaneous

filings in both cases to the extent appropriate. 1

                                I.      PROCEDURAL HISTORY

        On March 24, 2008, in Case No. 3:98-cr-00038-11 (“1998 case”), a jury convicted Shakir

of the following crimes in violation of federal law: (Count 1) engaging in a continuing criminal

enterprise; (Count 2) conspiring to distribute controlled substances and to intentionally kill or


1
         Citations herein to documents filed in both Section 2255 cases will reference only the first case
filed: 3:17-cv-00001. Only documents appearing exclusively in the second case, 3:17-cv-00002, will be
referenced with that matter number.



     Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 1 of 49 PageID #: 1682
cause the killing of five people in furtherance of a continuing criminal enterprise; (Count 3)

conspiring to use and/or carry firearms during and in relation to drug trafficking crimes and

crimes of violence; (Counts 4, 9, 14, 31) conspiring to commit money laundering and three

counts of money laundering; (Counts 5, 13, 16) three counts of using and/or carrying a firearm

during and in relation to drug trafficking crimes and/or crimes of violence; (Counts 7, 10, 18, 19,

37) five counts of first-degree murder in furtherance of a continuing criminal enterprise or

conspiracy to distribute drugs; (Counts 8, 11, 22, 23, 29, 39) six counts of using a firearm to

cause death during and in relation to drug trafficking crimes and/or crimes of violence; (Counts

12, 30) two counts of knowingly using minors in drug trafficking; (Count 15) attempted robbery

and extortion affecting commerce through the use of actual and threatened violence; (Count 17)

using interstate commerce facility (interstate telephone system) to commit a crime of violence

resulting in death; (Counts 20, 21, 38) three counts of unlawful killing to prevent communication

of criminal activity to law enforcement; (Counts 24, 25, 26) three counts of firing a weapon into

a group of people with the intent to intimidate, harass, injure, and maim, resulting in two deaths

and grave risk to another life; (Count 32) possession of cocaine and cocaine base with intent to

distribute; and (Counts 40, 41) two counts of obstruction of justice. (3:17-cv-00001, Doc. No.

41-8). The government sought the death penalty for eligible counts of conviction (3:98-cr-

00038, Doc. No. 3239), but the jury was unable to reach a unanimous decision regarding a death

sentence. (3:17-cv-00001, Doc. No. 41-9). The Court sentenced Shakir on December 7, 2009, to

an effective term of ten consecutive sentences of life in prison, with fifteen additional life terms

to run concurrently. (3:17-cv-00001, Doc. No. 41-10). Shakir filed a timely notice of appeal.

(3:98-cr-00038, Doc. No. 3643).




                                                 2

   Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 2 of 49 PageID #: 1683
       In 2009, while Shakir was still awaiting sentencing on the 1998 case, evidence surfaced

of new crimes Shakir was committing from jail in conjunction with associates outside of jail,

including Christopher Conyers and “[s]everal people in California, including two of Shakir’s

relatives (Robyn Shakir and Catherine Lumas)[.]” (3:17-cv-00001, Doc. No. 42-2 at 6–11, 13).

Conyers and several others were indicted for their roles in these crimes in 2009. See United

States v. Conyers, et al., No. 3:09-cr-00240 (M.D. Tenn.). Shakir, Robyn Shakir, and Catherine

Lumas were indicted much later, in September 2014, in Case No. 3:14-cr-00142 (“2014 case”).

Specifically, the grand jury charged Shakir alone with: (Count 1) engaging in a continuing

criminal enterprise; (Count 2) attempting to escape from custody; (Count 3) conspiring to

commit robbery and extortion affecting commerce through the use of actual and threatened

violence; and (Count 4) possessing a firearm in furtherance of a crime of violence. (3:17-cv-

00001, Doc. No. 42-1, at 1–7). Shakir, Robyn Shakir, and Lumas were charged in Count 5 with

conspiring to distribute controlled substances. (Id. at 7–8).

       As a result of negotiations between the government and Shakir’s attorneys dating back to

at least 2012 (see 3:17-cv-00002, Doc. No. 22-1 at 5), the government and Shakir ultimately

entered a plea agreement “intended to provide the global resolution of” both the 1998 case and

the 2014 case. (3:17-cv-00001, Doc. No. 42-2 at 1). The “basic terms” of the agreement were:

       (a) Defendant agrees to plead guilty to Count One in [the 2014 case]; (b) the
       parties agree the Court will impose a sentence of 20 years’ imprisonment, to be
       served consecutively to all of his federal sentences in [the 1998 case]; (c)
       Defendant agrees to dismiss the pending appeal in [the 1998 case] and to waive
       his right to seek further appellate and/or post-conviction review, as set forth
       below; (d) the government agrees to dismiss the forfeiture allegation as well as
       Counts Two, Three, Four, and Five in [the 2014 case]; and (e) the government
       agrees to dismiss all charges in [the 2014 case] against Defendant’s co-
       defendants, Robyn Shakir and Catherine Lumas. Appellate and other post-
       conviction waivers also apply as to both [the 2014 case] and [the 1998 case] as set
       forth below.



                                                  3

   Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 3 of 49 PageID #: 1684
(3:17-cv-00001, Doc. No. 42-2 at 2). On January 4, 2016, the Court accepted Shakir’s petition to

plead guilty to Count 1 of the 2014 case, sentenced him to twenty years on that conviction as

agreed by the parties, and dismissed Counts 2–5 of the 2014 indictment. (3:14-cr-00142, Doc.

No. 101; 3:17-cv-00001, Doc. Nos. 42-3, 42-4).

       Meanwhile, Shakir’s appeal in the 1998 case had been stayed by the Sixth Circuit since

February 25, 2015, on joint motion of the parties for the purpose of continuing settlement

negotiations. (3:17-cv-00001, Doc. Nos. 43-4, 43-5). On January 4, 2016—the same day the

Court accepted Shakir’s plea in the 2014 case—the Sixth Circuit granted Shakir’s motion to

voluntarily dismiss his appeal in the 1998 case. (3:17-cv-00001, Doc. Nos. 43-6, 43-7).

       On January 3, 2017, Shakir filed the pending Section 2255 Motions collaterally

challenging his convictions in both cases. The Court previously dismissed six of the claims

Shakir raised in those Motions on the basis that he waived them in his 2016 plea agreement.

(3:17-cv-00001, Doc. Nos. 55, 56). The government responded to the remaining claims in

January 2020. (3:17-cv-00001, Doc. No. 59).          After a lengthy delay occasioned by the

withdrawal and replacement of Shakir’s attorney and the need for newly appointed counsel to

absorb and investigate these complex cases for the purpose of filing a reply, Shakir’s Reply was

filed in December 2020. (3:17-cv-00001, Doc. Nos. 60–61, 65, 69–70). At the Court’s direction,

the government filed a Sur-reply on December 16, 2020. (3:17-cv-00001, Doc. No. 72). Both

cases are now before the Court for a final ruling on the remaining claims.

                                  II.    PENDING CLAIMS

       These are the remaining claims in each of Shakir’s Section 2255 Motions:

       1. 1998 case Claim 1 – Shakir received ineffective assistance of counsel. (3:17-cv-
          00001, Doc. No. 1 at 45).

       2. 1998 case Claim 6 – the prosecutor committed misconduct by concealing evidence in
          connection with the testimony of Derrick Eatmon and Benjale Cushon. (Id. at 98).
                                                 4

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 4 of 49 PageID #: 1685
        3. 1998 case Claim 7 – cumulative error warrants relief. (Id. at 106).

        4. 2014 case Claim 1 – the prosecutor committed misconduct by using illegal tactics to
           obtain a guilty plea (3:17-cv-00002, Doc. No. 1 at 33).

        5. 2014 case Claim 3 – Shakir received ineffective assistance of counsel. (Id. at 39).


                              III.    SECTION 2255 STANDARD

        To obtain relief, a prisoner who moves to vacate or correct his sentence under Section

2255 must show that the sentence was imposed in violation of the Constitution or laws of the

United States, that the Court was without jurisdiction to impose such sentence, that the sentence

was in excess of the maximum authorized by law, or that the sentence is otherwise subject to

collateral attack. 28 U.S.C. § 2255. The movant “must demonstrate the existence of an error of

constitutional magnitude which had a substantial and injurious effect or influence on the guilty

plea or the jury’s verdict.” Humphress v. United States, 398 F.3d 855, 858 (6th Cir. 2005)

(quoting Griffin v. United States, 330 F.3d 733, 736 (6th Cir. 2003)). Non-constitutional errors

are generally outside the scope of Section 2255 relief. United States v. Cofield, 233 F.3d 405,

407 (6th Cir. 2000). A movant can prevail on a Section 2255 motion alleging non-constitutional

error only by establishing a “fundamental defect which inherently results in a complete

miscarriage of justice, or an error so egregious that it amounts to a violation of due process.”

Watson v. United States, 165 F.3d 486, 488 (6th Cir. 1999) (quoting United States v. Ferguson,

918 F.2d 627, 630 (6th Cir. 1990) (internal quotation marks and additional citation omitted)).

                                        IV.    ANALYSIS

A.      Ineffective Assistance in the 1998 Case

        All federal claims of ineffective assistance of counsel are subject to the highly deferential

two-prong standard of Strickland v. Washington, 466 U.S. 668 (1984), which asks: (1) whether

counsel was deficient in representing the defendant; and (2) whether counsel’s alleged deficiency

                                                 5

     Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 5 of 49 PageID #: 1686
prejudiced the defense so as to deprive the defendant of a fair trial. Id. at 687. To meet the first

prong, a movant must establish that his attorney’s representation “fell below an objective

standard of reasonableness,” and must overcome the “strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance; that is, the defendant must

overcome the presumption that . . . the challenged action ‘might be considered sound trial

strategy.’” Id. at 688–89. The “prejudice” component of the claim “focuses on the question of

whether counsel’s deficient performance renders the result of the trial unreliable or the

proceeding fundamentally unfair.” Lockhart v. Fretwell, 506 U.S. 364, 372 (1993). Prejudice,

under Strickland, requires “a reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Strickland, 466 U.S. at 694. “A

reasonable probability is a probability sufficient to undermine confidence in the outcome.” Id.

        Shakir alleges that his counsel in the 1998 case were ineffective in four ways.

        1. Failure to Raise Lack of Jurisdiction

        Shakir first asserts that “multiple murders [for which he was tried] occurred outside the

jurisdiction of Tennessee,” and that trial counsel “fail[ed] in properly addressing this

fundamental claim.” (3:17-cv-00001, Doc. No. 1 at 47–48). He refers specifically to the murder

of Barney Moten, for which he alleges there was no “legal jurisdiction to charge movant” in this

district. (Id. at 48).

        Counts 27, 28, and 29 of the Fifth Superseding Indictment against Shakir charged him

with several crimes in connection with the death of Barney Moten, who was killed in Los

Angeles, California. (3:17-cv-00001, Doc. No. 41-2 at 37–39). Shakir asserts that trials must be

held in the county in which the offense was committed, and that trial counsel was thus




                                                   6

   Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 6 of 49 PageID #: 1687
ineffective for failing to raise a claim that the Sixth Amendment prohibited his prosecution here

for a murder in another district. (3:17-cv-00001, Doc. No. 1 at 47–48).

        The claim Shakir wants counsel to have made would have been meritless. As the

government correctly points out, improper venue is not a jurisdictional defect. Williams v.

United States, 582 F.2d 1039, 1041 (6th Cir. 1978) (holding that “the issue of venue is not a

jurisdictional issue” but rather “a privilege granted to the accused” and that “allegations of

improper venue do not raise a question of jurisdiction”); see also United States v. Mobley, 618

F.3d 539, 546 n.3 (6th Cir. 2010) (“Mobley’s contention that venue is jurisdictional . . . is simply

incorrect.”). And even if Shakir’s claim focused on a failure to challenge venue rather than

jurisdiction, that challenge would also have been meritless. Moten’s murder was alleged to have

been connected to “a continuing criminal enterprise.” (3:17-cv-00001, Doc. No. 41-2 at 37, 39).

Although the murder itself occurred in California, the government alleged and the jury found that

many overt acts in furtherance of the criminal enterprise took place in this district. Accordingly,

venue in this district was proper. United States v. Taylor, 489 F. App’x 34, 39 (6th Cir. 2012)

(“For a continuing-criminal-enterprise charge, venue is proper in any district where an act that

furthered the criminal enterprise took place.”)

        When a movant’s “underlying arguments are meritless[,] it could scarcely be ineffective

of . . . counsel not to raise them.” Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2013); see also

United States v. Mendoza-Almendarez, No. 5:08 CR 189, 2013 WL 2443799, at *5 (N.D. Ohio

June 4, 2013) (holding that petitioner “cannot establish ineffective assistance of counsel because

it is not unreasonable or prejudicial for counsel to not raise meritless arguments”). Accordingly,

Shakir is not entitled to relief on this claim.




                                                  7

   Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 7 of 49 PageID #: 1688
        2. Failure to Contest the Government’s Case

        Shakir alleges that it became apparent by the middle of the guilt phase of trial that his

“attorneys were not contesting much of the government’s witnesses and evidence” and that their

“efforts were completely lack-luster.” (3:17-cv-00001, Doc. No. 1 at 49). He asserts that counsel

Patrick Berrigan had decided to focus defense efforts on the sentencing phase rather than the

guilt phase and adopted a “theory of no-defense during guilt phase” that deprived Shakir of his

constitutional right to a defense. (Id.)

        Shakir asserts that the government’s case rested on “flimsy” evidence and suggests that if

defense counsel had made proper use of “[i]mpeachment evidence[,] . . . Brady material, and

actual evidence of innocence,” he might have been acquitted of “the bulk of the government’s

charges.” (Id. at 49–50). But aside from the issue of the Barney Moten murder charge, which is

already addressed above, Shakir does not provide many specifics about what evidence he

believes should have been challenged or offered during the guilt phase. His vague allegations

about a failure to “put up an adequate defense” (id. at 49) are insufficient to provide a basis for

relief. Stanford v. Parker, 266 F.3d 442, 460 (6th Cir. 2001) (holding that “bald assertions and

conclusory allegations” did not even merit a hearing).

        The only specific topic on which Shakir claims counsel should have presented additional

evidence or argument was Shakir’s wealth, or lack thereof. He says the government repeatedly

showed the jury photographs of his cars “to prove ‘wealth,’” and that counsel refused to offer

evidence that the cars were a 1987 Porsche valued at $7,500, and a 1964 Chevy Impala valued at

$3,500. (Id. at 51). Despite Shakir’s arguments to counsel, they advised him that the value of the

vehicles was not significant to the trial. (Id.) Similarly, counsel “failed to highlight” the living




                                                 8

   Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 8 of 49 PageID #: 1689
conditions of Shakir and his family with regard to the issue of wealth, although there were

photographs in the record of his apartment and his parents’ home. (Id. at 52).

        But Shakir’s own allegations establish that counsel discussed whether to contest the issue

of his wealth at trial and made the conscious, deliberate decision not to pursue that issue.

Specifically, counsel told Shakir that matters such as the value of his cars “did not mean much.”

(Id. at 51).   Such informed “strategic choices” by counsel “are virtually unchallengeable.”

Strickland, 466 U.S. at 690-91. Even if a different choice might appear with the benefit of

hindsight to have been better, that is not a sufficient basis for finding counsel’s performance

objectively deficient.

        Moreover, even Shakir’s broader allegation—that counsel chose to focus more of their

efforts on the penalty phase rather than the guilt phase—would not constitute deficient

performance in the context of this case. The government argues that “[s]uch a strategy would

have been particularly reasonable in this case, given that Shakir was already serving a life

sentence in California, such that there was a strong incentive to avoid a death sentence, but

relatively little incentive to avoid an additional sentence of incarceration.” (3:17-cv-00001, Doc.

No. 59 at 23). The Court agrees and observes that counsel’s efforts at the sentencing phase

managed to avoid a death sentence and, thus, that their strategy was effective and beneficial to

their client. And finally, as the government correctly points out, Shakir’s attorneys did highlight

the prosecution’s lack of physical evidence and attack the credibility of the “snitches” who

testified against him, and they cross-examined witnesses at length during the guilt phase of his

trial. 2 (See 3:17-cv-00001, Doc. No. 59 at 21–22 and records cited therein.)



2
       In fact, the record indicates that counsel were acutely focused before trial on the lack of physical
evidence and the perceived weakness of some of the witness testimony, as evidenced by their filing a
“Motion To Preclude Death Penalty Because The Government’s Case On The Murder Counts In This
                                                    9

    Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 9 of 49 PageID #: 1690
        Shakir is not entitled to relief on this claim.

        3. Timing of the Trial

        Shakir argues that the Court both “trampl[ed] over [his] speedy trial rights” with a

lengthy delay between the crimes, indictments, and trial and denied him sufficient time to

prepare for trial. (3:17-cv-00001, Doc. No. 1 at 52–55). He argues that counsel “fail[ed] to

preserve this claim, or to sufficiently address the matter within the trial court.” (Id. at 54).

        On July 14, 2006, counsel for Shakir moved to continue the date of his trial for six

months, citing, among other reasons, the complexity of the case, gravity of the punishment

sought by the government, 200+ potential witnesses to interview, and voluminous discovery.

(3:98-cr-00038, Doc. No. 2293 at 1–2). Counsel explicitly stated that “the investigation is

nowhere near complete” and that “[t]here is no way that undersigned counsel can provide

effective assistance of counsel to Mr. Shakir during a trial, or even a voir dire, beginning in

September, 2006.” (Id. at 2). They also made the following observation:

        Jamal Shakir waived his right to a speedy trial under 18 U.S.C. § 3161 well before
        the trial date was set. Although Mr. Shakir is eager to have his day in court, he
        also recognizes the realities of the legal situation confronting him and accepts the
        necessity of a continuance from the September 2006 trial date.

(Id. at 3). The Court initially granted a continuance only until November 6, 2006. (3:98-cr-

00038, Doc. No. 2328).

        Through counsel, Shakir moved the Court to reconsider that ruling and grant a longer

continuance. (3:98-cr-00038, Doc. No. 2343). Counsel reiterated the enormity of the task before

them and highlighted that Shakir’s life was at stake. (Id.) Counsel also again observed that

“Jamal Shakir waived his right to a speedy trial under 18 U.S.C. § 3161 well before the trial date

was set.” (Id. at 9). The Court did reconsider its previous ruling and continued the trial until

Indictment is Based Entirely On ‘Snitch’ Testimony and Because the Government Has Paid Its ‘Snitches’
For Their Testimony.” (3:98-cr-00038, Doc. No. 2476).
                                                   10

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 10 of 49 PageID #: 1691
January 2007. (3:98-cr-00038, Doc. No. 2355). It later pushed the trial another month, to

February 2007, expressly finding that the additional continuance served the ends of justice and

did not constitute a miscarriage of justice, and that the need for the continuance outweighed the

need for a speedy trial. (3:98-cr-00038, Doc. No. 2429). The process of selecting a jury began

on February 20, 2007. (3:98-cr-00038, Doc. No. 2511).

        In light of that history, Shakir’s claim that his constitutional rights were violated by not

going to trial more quickly is clearly frivolous. He expressly waived his right to a speedy trial,

and his own attorneys made clear that they needed every bit of the time they got to prepare his

defense. Moreover, the Court expressly found that delays in his trial were required by the

interests of justice.

        With respect to both sides of Shakir’s claim—that his trial was too delayed and too

soon—the government correctly points out that Shakir “fails to identify anything concrete or

specific” that would have been done to benefit him if his trial date had been either sooner or

later. (3:17-cv-00001, Doc. No. 59 at 25). Shakir alleges that “exculpatory evidence in the form

of credible direct eye witnesses died prior to trial,” but he does not identify those witnesses or

provide any information about what their testimony would have been or how it would have

benefitted him at trial. (3:17-cv-00001, Doc. No. 1 at 54). Similarly, he alleges that “witnesses

who could have been investigated were denied, due to counsel being pressed to start prior to

fully investigating,” but he does not identify those witnesses, share anything about their potential

testimony, or provide any reason to override counsel’s strategic choice to seek the six-month

continuance they obtained. Shakir is not entitled to relief on this claim.




                                                 11

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 11 of 49 PageID #: 1692
       4. Failure to Appeal and Waiver of Appeal

       In this sub-claim, Shakir complains that appellate counsel was ineffective for (1) failing

to raise a claim that this Court lacked jurisdiction over the prosecution of Barney Moten’s

murder in California, and (2) advising him that “this and other claims” that were raised in his

appeal could be presented in a Section 2255 petition if he dropped his appeal. (3:17-cv-00001,

Doc. No. 1 at 55–57). Specifically, he alleges that “[s]hould there be waiver-exhaustion-of-

claims arguments put forward by the Government, and should the court find the Government’s

arguments to be meritorious, then it is directly due to the ineffectiveness of appellate counsel

who pointedly advised Movant otherwise.” (Id. at 56).

       For the reasons already explained above, any appellate claim about the Moten charges

would have been meritless, and counsel’s omission of the claim from Shakir’s appeal cannot be

deemed objectively deficient. See Bennett v. Brewer, 940 F.3d 279, 286 (6th Cir. 2019), cert.

denied, 140 S. Ct. 2534 (2020) (noting that “failure to raise a meritless claim is not ineffective

assistance”); Mapes v. Coyle, 171 F.3d 408, 427 (6th Cir. 1999) (“Counsel could not be

unconstitutionally ineffective for failing to raise these meritless arguments.”). Accordingly,

Shakir’s claim that counsel was ineffective for failing to raise that claim fails on its merits.

       Furthermore, the government acknowledges that ineffective-assistance claims are an

exception to the requirement that Section 2255 claims must be exhausted at trial and on direct

appeal, and it does not assert (and the Court has not found) that any of Shakir’s ineffective-

assistance claims were waived or defaulted. (See 3:17-cv-00001, Doc. No. 59 at 14–25).

Accordingly, Shakir’s allegation of ineffectiveness with regard to appellate counsel’s advice

about what claims could still be brought in a Section 2255 petition after dropping his appeal is

moot with respect to this or any other ineffective-assistance claim.



                                                  12

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 12 of 49 PageID #: 1693
       To the extent Shakir’s allegation is intended to raise a broader claim blaming appellate

counsel’s advice for the waiver of any other issues, the Court has already considered that

argument in its previous Memorandum Opinion. (3:17-cv-00001, Doc. No. 55 at 10–21). There,

the Court found that even if appellate counsel’s advice to Shakir had been deficient, Shakir could

not demonstrate any prejudice arising from the deficiency. The Court adopts that ruling and its

reasoning here:

       [E]ven assuming deficient performance by O’Brien, Shakir cannot demonstrate
       any prejudice arising from counsel’s bad advice. The Sixth Circuit found a plea
       agreement enforceable in a case in which there was even stronger evidence that
       counsel had given the petitioner inaccurate advice about the consequences of the
       plea. Ramos v. Rogers, 170 F.3d 560 (6th Cir. 1999). Specifically, plea counsel
       in Ramos testified at a post-conviction hearing that he had mistakenly believed
       that the petitioner would be eligible for a certain type of probation and had
       “promised” the petitioner that he would be granted such probation after one year
       if he pleaded guilty, and both counsel and the petitioner averred that the
       petitioner’s agreement to plead guilty was based on that assurance. Id. at 562–63.
       Despite finding the petitioner’s claim “very troubling,” the Sixth Circuit held that
       the “trial court’s proper colloquy can be said to have cured any misunderstanding
       [the petitioner] may have had about the consequences of his plea.” Id. at 565, 566.
       The court summarized the relevant portion of the petitioner’s colloquy as follows:
               [The trial judge] asked [the petitioner], “Do you understand that
               [rape] is not a probationable offense, that you are not going to
               receive probation under any circumstances?” [The petitioner]
               replied, “Yes, Your Honor.” The judge asked if any promises had
               been made to the petitioner in order to get him to plead; [the
               petitioner] answered, “No.”
       Id. at 564. The Sixth Circuit determined that, through that exchange, the trial
       court had “specifically informed the defendant that his counsel’s advice was
       incorrect,” id. at 565, and that the petitioner’s claim that he pleaded guilty based
       on counsel’s faulty advice could not establish prejudice in those circumstances:
               In other words, [the petitioner] wants us to rely on his alleged
               subjective impression of what the plea bargain was, rather than the
               bargain actually outlined in the record. The record in the case
               indicates that [the petitioner] responded negatively (and, he wants
               us to believe, untruthfully) to a judge’s inquiry as to whether any
               promises had been made to him in order to get him to so plead.
               If we were to rely on [the petitioner’s] alleged subjective
               impression rather than the record, we would be rendering the plea
               colloquy process meaningless, for any convict who alleges that he

                                               13

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 13 of 49 PageID #: 1694
            believed the plea bargain was different from that outlined in the
            record could withdraw his plea, despite his own statements during
            the plea colloquy (which he now argues were untruthful) indicating
            the opposite. This we will not do, for the plea colloquy process
            exists in part to prevent petitioners . . . from making the precise
            claim that is today before us. “[W]here the court has scrupulously
            followed the required procedure, the defendant is bound by his
            statements in response to that court’s inquiry.”
    Id. at 566 (emphasis in original; citation omitted); see also United States v. Pola,
    703 F. App’x 414, 423 (6th Cir. 2017) (“The plea hearing colloquy also reveals
    that Pola understood, notwithstanding his attorney’s questionable advice [about
    the terms of the agreement]. When an ineffective-assistance claim is based on
    misleading information regarding the consequences of a plea, a proper plea
    colloquy is generally deemed to cure any misunderstanding the defendant may
    have had about the consequences of the plea.”)
    The rationale of Ramos is especially applicable where the term of a plea
    agreement about which a petitioner claims to have been misled by counsel is
    “unambiguous on its face.” McAdoo v. Elo, 365 F.3d 487, 497 (6th Cir. 2004). In
    McAdoo, the petitioner claimed that, based on advice from counsel, he believed
    that the concurrent life sentences he accepted in his plea agreement were actually
    twenty-year sentences. Id. at 496. The Sixth Circuit rejected that argument:
            [A]s in Ramos, we hold that a term that is unambiguous on its face
            and agreed to by the defendant in open court will be enforced. We
            note that the term “life sentence” is not ambiguous. The United
            States Constitution does not require judges to explain the meaning
            of “life sentence” and other unambiguous terms during the plea
            colloquy in order to combat alleged misinformation that is not
            revealed on the record. McAdoo acknowledged in court under
            oath that he was agreeing to a life sentence, and the evidence and
            his unsworn statement presented to the state court failed to show
            that he reasonably believed he was actually agreeing to a
            maximum sentence of only twenty years.
    Id. at 497 (internal citations omitted).
    Although these cases involved ineffective assistance with regard to other
    provisions of a plea agreement, the rule espoused by Ramos—that a proper plea
    colloquy forecloses any claim of prejudice from counsel’s deficient advice—
    applies equally to allegations of ineffective assistance concerning waiver
    provisions. See Dempsey v. United States, No. 1:14-cv-01349, 2018 WL
    1189876, at *4–6 (E.D. Tenn. Mar. 7, 2018) (finding any misunderstanding about
    the scope of plea agreement waiver was cured during colloquy); United States v.
    McKnight, No. 15-cv-13232, 2016 WL 3087702, at *2–3 (E.D. Mich. June 2,
    2016) (same). And again, this is especially true when the “point of alleged
    confusion” about the meaning of a waiver is addressed in “plain English” in the
    plea agreement:

                                               14

Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 14 of 49 PageID #: 1695
           Although Defendant might not have known exactly what the
           statutory citation of § 2255 meant, he, at the very least, knew that it
           was a ‘post-conviction proceeding’ that ‘contest[s] his conviction.’
           Plea Agreement at 10. The claims that Defendant seeks to raise in
           his motion . . . are foreclosed by these simple statements.
    McKnight, 2016 WL 3087702, at *3 (emphasis in original). Accordingly, a
    defendant’s alleged confusion about clear text is outweighed by his testifying that
    he understands the text during his plea colloquy:
           Second, and more importantly, Defendant’s on-the-record
           assertions, made under oath, flatly belied this type of purported
           confusion. Because Defendant argues that “28 U.S.C. § 2255” was
           confusing on its face, the nature of Defendant’s purported
           confusion is such that he would have had questions upon reading
           the plea agreement in the first instance. He was given several
           opportunities to ask questions about the terms of the plea
           agreement, including the meaning of § 2255, but he repeatedly
           asserted that he understood everything in it. A trial court’s proper
           plea colloquy cures any misunderstandings that a defendant may
           have about the consequences of a plea. Ramos v. Rogers, 170 F.3d
           560, 565 (6th Cir. 1999); see also Boyd v. Yukins, 99 F. App’x.
           699, 703 (6th Cir. 2004). Accordingly, on these facts and as the
           claim is articulated by Defendant, he cannot now take back his
           assertion that the waiver was knowing and intelligent.
    McKnight, 2016 WL 3087702, at *3 (citations to the record omitted).
    The facts of this case are materially similar to those of the cases discussed above.
    As in Ramos, there is some evidence that Shakir was poorly advised by counsel
    about the scope of the waivers in the plea agreement. But as in McAdoo and
    McKnight, the language in question is crystal clear. And in . . . Shakir’s plea
    colloquy . . . the Court clearly spelled out the appellate waivers in his agreement
    and the limited exceptions to them and asked if Shakir understood them. He said
    unequivocally that he did. [FN2 Significantly, he did so just minutes after voicing
    confusion about a different section of the agreement, dispelling any theory that he
    felt somehow constrained to simply agree with everything the Court articulated.]
    Pursuant to Ramos, this exchange “foreclosed” any argument that Shakir was
    relying to his detriment on advice that was contrary to what was plain from the
    record and the text of the plea agreement. Pola, 703 F. App’x at 423 (“The court’s
    proper advisement of rights is thus deemed to “foreclose” any showing of actual
    prejudice attributed to counsel’s erroneous advice, because the defendant is
    deemed bound by his statements in response to the court’s inquiry. Otherwise, the
    plea colloquy process would be rendered meaningless if a defendant could reopen
    the record by later asserting that actually, he misunderstood.”) (citing Ramos).
    Even if the Court were to delve further into the issue of prejudice, the exchange of
    letters on which Shakir relies undercuts his claim of prejudice in several ways.
    First, the letters demonstrate that the plea agreement and the waivers in particular

                                             15

Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 15 of 49 PageID #: 1696
    were the subject of multiple discussions between Shakir and his counsel in
    person, by phone, and by letter. This negatively highlights Shakir’s reliance on
    the limited sampling of advice from one of three attorneys who were advising him
    about the plea agreement. The Government correctly observes that the affidavit
    offered by Shakir of Jason Gichner, who represented Shakir in the 2014 case and
    acknowledges having “reviewed the plea agreement” with him, is curiously silent
    regarding the advice Gichner gave him about the enforceability of appellate
    waivers. (3:17-cv-00001, Doc. No 53 at 8–9; Doc. No. 49-1.) Gichner testifies
    that he deferred to O’Brien and Hall “on the effect this plea would have” on the
    1998 case, but the appellate waivers applied to both cases. (Id., Doc. No. 49-1 at
    1.) Shakir has not offered affidavits from O’Brien or Hall about the totality of
    their advice about the waivers, or provided any affidavit of his own to the effect
    that he believed, based on advice from counsel, that the waivers were
    unenforceable. [FN3 Shakir has not requested an evidentiary hearing on the
    threshold question of ineffective assistance with regard to the validity of his
    waivers. (See 3:17-cv-00001, Doc. No. 49 at 16 (asking the Court to find that he
    has not waived any issues and to “thereafter hold an evidentiary hearing on the
    merits” of his claims).) Regardless, the Court would not find a hearing to present
    testimony about counsel’s performance warranted because it is clear from the
    record that Shakir cannot establish prejudice from that performance.] To the
    contrary, Shakir’s contemporaneous letters indicate that he was well aware and
    intently focused on the fact that the plain language of the plea agreement was
    contrary to any suggestion that he was not waiving his right to challenge his
    convictions or sentences.
    It is also evident from the letters that Shakir’s position about what was acceptable
    to him in a plea agreement changed significantly between the time of that
    correspondence and his signing of the plea agreement. For example, in one of his
    letters to counsel, Shakir wrote that he had “thought long and hard” about which
    count of the 2014 indictment he was “willing to plea to,” and that “the C.C.E. is
    not satisfactory,” so “it will have to be either the Hobbs Act Robbery, or the drug
    conspiracy.” (3:17-cv-00002, Doc. No. 31-1 at 9.) And yet he ultimately agreed
    to plead guilty and did plead guilty to Count One: conspiracy and attempt to
    engage in a Continuing Criminal Enterprise, the very count he had insisted was
    “not satisfactory.” (3:17-cv-00001, Doc. No. 42-2 at 3; Doc No. 42-3 at 1; Doc.
    No. 42-4 at 49–51.) Accordingly, the fact that Shakir was initially opposed to
    waiving Section 2255 claims while the plea agreement was being negotiated does
    not prove that his later agreement to the waivers was unknowing or involuntary.
    He might simply have changed his mind and acquiesced to the waivers for the
    same reason he agreed to plead guilty to the continuing-criminal-enterprise count:
    it was the only way to get the deal. (See 3:17-cv-00002, Doc. No. 22-1 at 30–31
    (reflecting the government’s insistence that Shakir plead guilty to “the CCE
    count”).)
    The fact that Shakir simply changed his mind is also supported by another letter
    he wrote while his plea agreement was being negotiated. On October 20, 2015,
    Shakir wrote to Tennessee Attorney General Herbert Slatery to complain about
    what he characterized as AUSA Koshy’s misconduct in using other people as
                                            16

Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 16 of 49 PageID #: 1697
        “leverage” in a “last ditch attempt at depriving [Shakir] of [his] constitutional
        rights,” including forcing him to drop his appeal of the 1998 case. (3:17-cv-
        00001, Doc. No. 29-1 at 4.) He equated the government’s efforts to “force [him]
        to forfeit [his] appeal rights” with “extortion and kidnap for ransom,” and wrote
        that he did “not in any way want to forfeit [his] constitutional rights to an appeal
        on the original case, or trial on the current case,” but that he was “between a rock
        and a hard place.” (Id. at 5.) He wrote that the Attorney General was “the last
        hope to correct what is happening before [he had] to involuntarily sign [his] life
        and rights away because [he had] no other recourse to save [his] family.” (Id. at
        6.) But despite those misgivings, Shakir ultimately did forfeit his right to trial in
        the 2014 case, and changed his mind about the count to which he was willing to
        plead guilty. The most plausible interpretation of the record is that Shakir also
        changed his mind about the waivers in the face of the pressure he describes.
        Accordingly, Shakir cannot demonstrate prejudice as required by Strickland and
        fails to carry his burden of demonstrating that his waivers are invalid due to
        ineffective assistance of counsel.
(Id. at 15–21.)

        Accordingly, any claim that appellate counsel was ineffective in the advice he gave

Shakir about the meaning of his waivers fails on the prejudice prong of Strickland, and Shakir is

not entitled to relief on this claim.

B.      Prosecutorial Misconduct in the 1998 Case

        Shakir alleges that the prosecution committed misconduct and withheld material evidence

favorable to the defense in violation of Brady v. Maryland, 373 U.S. 83 (1963). (3:17-cv-00001,

Doc. No. 1 at 98–106). First, he asserts a “multi-layered” violation with regard to the testimony

of Derrick Eatmon. (Id. at 98–102). Second, he alleges “[t]he same tactics were employed with

government witness Benjale Cushon.” (Id. at 102–06).

        1. Eatmon Claims

            a. Limitation on Cross-Examination

        Shakir first claims that the prosecution acted inappropriately by arguing that Eatmon’s

Fifth Amendment rights precluded any examination of him about the murder of Deshay

Crutcher, which Eatmon had admitted in a recorded call, but for which he had not been charged


                                                 17

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 17 of 49 PageID #: 1698
or granted any immunity. (Id. at 98). The government argues that, to the extent this allegation

can even be characterized as one of prosecutorial misconduct, it was raised in his direct appeal

and subsequently waived in his plea agreement. (3:17-cv-00001, Doc. No. 59 at 26). Shakir did

raise this claim in his direct appeal from his conviction in the 1998 case, albeit in a footnote.

(3:17-cv-00001, Doc. No. 43-1 at 53–54 n.3). Accordingly, his plea agreement waiver of “any

claim of prosecutorial misconduct that was previously raised in his direct appeal” (3:17-cv-

00001, Doc. No. 42-2 at 27) affirmatively waived this portion of his claim.

       Alternatively, the government responds that it was Eatmon who moved, through his own

attorney, to preclude examination about the Crutcher murder. (3:17-cv-00001, Doc. No. 59 at

25–26). The government is correct again. The transcript of Shakir’s trial confirms that it was

Eatmon’s attorney, Joseph Lackey, who appeared in court and “respectfully ask[ed] the Court to

limit any questions and not allow any questions of my client with regard to” the Crutcher

murder. (3:98-cr-00038, Doc. No. 2891 at 48). Shakir, through counsel, opposed that motion in

court and in a written response. (Id. at 49; 3:98-cv-00038, Doc. No. 2889 at 1). The prosecutor

did express “several concerns,” including the admissibility of such evidence as character

evidence under the Federal Rules of Evidence, and explained that Eatmon’s plea agreement

“provides absolutely no protection to Mr. Eatmon” from local prosecution for Crutcher’s murder.

(3:98-cr-00038, Doc. No. 2897 at 4–6, 9). But Eatmon’s attorney expressly asserted that Eatmon

had a Fifth Amendment right not to answer any questions about Crutcher’s murder, which was

the ultimate basis for the Court’s decision to preclude that line of questioning. (Id. at 11–12, 14;

3:98-cr-00038, Doc. No. 2930). And it was on the advice of his attorney during the jury-out

examination that Eatmon invoked his Fifth Amendment rights to refuse to answer questions

about Crutcher’s murder. (3:98-cr-00038, Doc. No. 2897 at 24–25). Eatmon also confirmed that



                                                18

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 18 of 49 PageID #: 1699
the government had not promised, and he had no expectation, that the government would protect

or help him in any way in connection with the state authorities’ investigation of him for the

Crutcher murder, although Eatmon hoped it might. (Id. at 28–30).            Accordingly, even if

prosecution had made improper comments about Eatmon’s testimony, those comments did not

prejudice Shakir because it was Eatmon’s own motion and assertion of his Fifth Amendment

rights that led the Court to limit his cross-examination.

        But Shakir also fails to establish that the prosecutor’s comments were improper. He

alleges that the prosecutor “was fully aware and certain that Mr. Eatmon was not going to be

charged in the murder of Mr. Crutcher.” (3:17-cv-00001, Doc. No. 1 at 99). Eatmon’s attorney,

however, corroborated the prosecutor’s understanding that the local district attorney still had the

case open and had not made any decision not to charge Eatmon for the murder. (3:98-cr-00038,

Doc. No. 2897 at 7–9, 11–12). In fact, Eatmon and his attorney had engaged in a discussion

about the possibility of a plea agreement regarding the Crutcher murder approximately eighteen

months earlier. (Id. at 11–12). The trial judge heard from counsel for all three parties on the

issue and determined that the risk of prosecution made Eatmon’s invocation of his Fifth

Amendment rights permissible. Shakir’s conclusory allegation that everyone knew there would

be no prosecution is not sufficient to support his claim or warrant further development.

Accordingly, even if his claim related to the limitation of Eatmon’s testimony were not waived,

it would fail on its merits.

        Shakir asserts that the prosecution also failed to disclose additional evidence—

specifically, information from Bobby Scales—that Eatmon had killed Crutcher. (3:17-cv-00001,

Doc. No. 1 at 99). In Brady v. Maryland, 373 U.S. 83 (1963), the Supreme Court held that “the

suppression by the prosecution of evidence favorable to the accused upon request violates due



                                                 19

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 19 of 49 PageID #: 1700
process where the evidence is material either to guilt or to punishment, irrespective of the good

faith or bad faith of the prosecution.” Id. at 87. The Supreme Court has articulated three

components of a Brady violation: “The evidence at issue must be favorable to the accused, either

because it is exculpatory, or because it is impeaching; that evidence must have been suppressed

by the State, either willfully or inadvertently; and prejudice must have ensued.” Strickler v.

Greene, 527 U.S. 263, 281–82 (1999).

          The arguments at trial surrounding the limitations on Eatmon’s testimony, including the

jury-out examinations of Eatmon, made clear that Shakir’s defense team was aware of both the

recorded confession in the call from Eatmon to his brother and Bobby Scales’s statement

implicating Eatmon in the Crutcher murder. (3:98-cr-00038, Doc. No. 2891 at 47, 49; 3:98-cr-

00038, Doc. No. 2897 at 13–14, 25, 28). “There is no Brady violation ‘where a defendant knew

or should have known the essential facts permitting him to take advantage of any exculpatory

information, or where the evidence is available . . . from another source.’” Coe v. Bell, 161 F.3d

320, 344 (6th Cir. 1998) (quoting United States v. Clark, 928 F.2d 733, 738 (6th Cir. 1991)).

Accordingly, any claim of a Brady violation in connection with the Crutcher murder fails on the

merits.

             b. Eatmon’s Deal and Recantation

          Shakir alleges that the prosecutor gave Eatmon a deal for a ten-year sentence in exchange

for false testimony against Shakir and had Eatmon lie on the witness stand to the effect that he

did not have such a deal. (Id. at 100–02). But again, the record proves otherwise. During

Eatmon’s testimony, the prosecutor entered his plea agreement into evidence and questioned him

about it at length. (3:98-cr-00038, Doc. No. 2892 at 27–38). Specifically, the prosecutor elicited

testimony from Eatmon that the government had offered to move for a downward departure from



                                                 20

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 20 of 49 PageID #: 1701
Eatmon’s expected sentence range and recommend a sentence of ten years in exchange for his

cooperation. (Id. at 34–35). Eatmon also agreed, however, that the judge had the authority to

decide his sentence regardless of what the government recommended. (Id. at 34).

       Shakir alleges that this “was a complete and utter lie.” (3:17-cv-00001, Doc. No. 1 at

100). He asserts that a contemporaneous pro se motion Eatmon filed indicated his belief that he

was guaranteed a ten-year sentence. (Id.) But Shakir’s attorney cross-examined Eatmon with

that motion, and the jury was tasked with assessing Eatmon’s credibility about his expectations

from his plea deal. (3:98-cr-00038, Doc. No. 2898 at 26–29). Moreover, it is simply the law, as

set forth in Eatmon’s plea agreement, that “the decision to depart based upon cooperation from

the U.S.S.G. recommended sentencing range, and the extent of such departure rests solely with

the Court,” and that “the Court is neither a party to, nor bound by this Plea Agreement and, after

consideration of the Sentencing Guidelines, may impose the maximum penalties.” (3:98-cr-

00038, Doc. No. 2002-1 at 16–17).        The government’s compliance with its agreement to

recommend a ten-year sentence for Eatmon and the Court acceptance of the recommendation are

not unusual or suspicious in any way.

       Shakir relies on a 2018 affidavit from Eatmon in which Eatmon says that he was

“promised a ten year sentence as a part of the plea agreement,” but that the prosecutor told him

not to testify about the ten-year sentence deal because “we don’t want the jury to know that you

will only get ten years after being involved in two murders.” (3:17-cv-00001, Doc. No. 23-1).

That testimony is simply not worthy of any credit because the prosecutor himself elicited

Eatmon’s testimony at trial about the agreement to recommend a ten-year sentence and entered

the plea agreement itself into evidence. In fact, the prosecutor asked Eatmon to assume “the

judge takes the government’s recommendation and gives you ten years” for the purpose of



                                               21

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 21 of 49 PageID #: 1702
discussing what would happen after he was released from prison. (3:98-cr-00038, Doc. No. 2892

at 35). Furthermore, the records in Eatmon’s own case demonstrate that he was fully aware that

his final sentence was up to the Court:

       And if Sunny Koshy need me, he know I am a man of my word because of what I
       did to Donut [meaning Shakir]. You know, it wasn’t for no K51 [sic] or no Rule
       35. I did that because I was guilty in God’s eyes for what I did. Like I told Joe
       Lackey, if it’s left up to you to give me 35, 40, 50 years, that is what I am going to
       have to do, you know, because you see if it’s justice.

(3:98-cr-00038, Doc. No. 3415 at 13–14). Accordingly, there is no credible basis for finding that

the prosecution instructed Eatmon to lie about the terms of his plea agreement. Moreover, there

is no substantial likelihood that the difference from the jury’s perspective between a guaranteed

ten-year sentence and a recommendation for a ten-year sentence was significant enough, in the

context of his otherwise facing up to life in prison (see 3:98-cr-00038, Doc. No. 2002 at 2; 3:98-

cr-00038, Doc. No. 2002-1 at 2) to alter their view of Eatmon’s credibility at trial.

       Shakir also seems to assert that the government intentionally procured false testimony

from Eatmon about the facts of the case. He relies again on Eatmon’s 2018 affidavit, in which

Eatmon recants his trial testimony about the Chambers murder’s having been carried out on

Shakir’s instruction. At the outset, the Court observes that the affidavit says that Eatmon was

pressured to cooperate with the government and that his eventual testimony about the murder of

Richard Chambers was false, but it never actually says that the prosecutor knew the testimony

about the Chambers murder (as opposed to testimony about Eatmon’s deal, which has already

been addressed above) was false. (3:17-cv-00001, Doc. No. 23-1). Accordingly, it does not

support a claim of prosecutorial misconduct as alleged in Claim 6 of the Petition. Nevertheless,

out of an abundance of caution, the Court considers whether Eatmon’s ostensible recantation of

his testimony warrants relief.



                                                 22

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 22 of 49 PageID #: 1703
          The Sixth Circuit instructs that a recanting government witness only warrants a new trial

if:

          (1) the court is reasonably well satisfied that the trial testimony given by the
          material witness is false;
          (2) without the false testimony, the jury might have reached a different
          conclusion; and
          (3) the party seeking the new trial was taken by surprise when the false testimony
          was given, and was unable to meet it or did not know of its falsity until after the
          trial.

United States v. Willis, 257 F.3d 636, 642–43 (6th Cir. 2001) (citing Gordon v. United States,

178 F.2d 896, 900 (6th Cir. 1949)). The “first test” in such circumstances “is whether the court

is reasonably well satisfied that the prior testimony was false.” United States v. Chambers, 944

F.2d 1253, 1264 (6th Cir. 1991), superseded in part on other grounds by U.S.S.G. § 2D1.5(a)

(quoting United States v. Kearney, 682 F.2d 214, 229 (D.C. Cir. 1982)). Generally, “[r]ecanting

affidavits and witnesses are viewed with extreme suspicion,” and “[i]f that first and primary

ground is not satisfied, the primary ground for granting the new trial is lacking.” Id. Moreover,

“caution is clearly warranted” where “[t]here is no evidence concerning the authenticity of the

[recanting] affidavit, the motivation of the affiant, the circumstances of the affidavit’s execution,

the timing of its submission, or its consistency with other evidence in the trial record.” Giles v.

Wolfenbarger, 239 F. App’x 145, 147–48 (6th Cir. 2007). When a court applying this test

“firmly believes” that the recanting witness testified truthfully at trial, “there is no need for an

evidentiary hearing.” Corona v. United States, No. 3:05-CR-148, 2018 WL 283252, at *2–3

(E.D. Tenn. Jan. 3, 2018).

          The Court has already found above that the statements in Eatmon’s affidavit about being

instructed not to acknowledge the ten-year sentence provision in his plea agreement are clearly

untrue. That conclusion only heightens the inherent suspicion of the rest of the affidavit. Further


                                                  23

      Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 23 of 49 PageID #: 1704
adding to the Court’s skepticism about the affidavit is the lack of information about how the

affidavit came to be drafted and by whom, what communication took place between Shakir and

Eatmon about the affidavit, and why Eatmon chose to recant his testimony so many years after

trial.

         As the government correctly suggests, Shakir’s intervening conviction for conspiring to

retaliate against witnesses who testified against him is a plausible motive for Eatmon to falsely

recant his trial testimony. (See 3:17-cv-00001, Doc. No. 59 at 29). In fact, Shakir admitted in his

Plea Agreement in the 2014 case that he had sought to have witnesses in the trial of the 1998

case killed. (3:17-cv-00001, Doc. No. 42-2 at 7).        The government incorporated into that

Agreement a page of Shakir’s own handwriting, in which he instructed an associate as follows:

         Then tell them to get with F’loc and see if he got the information on Chip,
         Kenneth, Popa, or Rambo. if [sic] F’loc got that info for me, I want one of those
         n****s heads – especially Kenneth.

(Id. at 11). Shakir admitted that

         All four of these people . . . had provided significant information in the
         investigation leading to Shakir’s trial in [the 1998 case], and three of them had
         actually testified at trial. Killing these witnesses would have retaliated against
         them for their past cooperation with law enforcement and set an example that
         Shakir would not tolerate such conduct in the continuing criminal enterprise he
         was attempting and conspiring to conduct. Shakir recruited Akin Floyd to locate
         these witnesses and offered to provide him substantial amounts of drugs and to
         introduce Floyd to California-based drug distributors if these people were
         murdered. Shakir had also provided other hit lists to other people, which targeted
         other witnesses from his previous federal trial, for the same reasons.

(Id. at 15–16). Although the Plea Agreement did not provide the full proper names of the

intended victims of witness retaliation, Eatmon testified at trial that he goes by the nickname

“Chip.” (3:98-cr-00038, Doc. No. 2892 at 3).

         Additionally, at one of Eatmon’s hearings in his own case, he and his attorney expressed

some fear on his part that he might be retaliated against for his testimony. (3:98-cr-00038, Doc.

                                                24

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 24 of 49 PageID #: 1705
No. 3415 at 4–5 (counsel’s statement to the Court that “[h]e actually fears for his safety if he has

to go to a halfway house”), 13 (Eatmon’s worry about “going back to California and people

knowing all what I done did and they going to put me up in a half-way house where anybody

could come and wait and watch and do something to me”)). That well-founded fear would be a

powerful motive for Eatmon to sign any recantation Shakir had delivered to him.

        The records in this case also establish that Eatmon has a history of mental illness

including visual and auditory hallucinations (3:98-cr-00038, Doc. No. 2892 at 7, 12–13), and that

he has “mood swings and stuff” and goes “all crazy” when he does not take his medication (id. at

15–16); in fact, he was found incompetent for legal proceedings in his own case at one point. (Id.

at 21). But there is nothing in the affidavit about his current condition or treatment status or how

that might affect his truthfulness or his memory of the events in question.

        Furthermore, although the trial judge who presided over Shakir’s trial retired years ago

and has since passed away, the Court has reviewed Eatmon’s trial testimony in full. Over the

course of hours of testimony spanning two days of trial, Eatmon testified to drug trafficking

involving (among others) himself, Shakir, Richard Chambers (known to Eatmon as “Pops”), and

Disco. 3 (3:98-cr-00038, Doc. No. 2892 at 24, 48–49). He testified that Disco began complaining

that Chambers was getting high and might start to talk about their business and get them robbed,

so Eatmon spoke by phone to Shakir (whom Eatmon called “Nut”) about the issue. (Id. at 50–

52). Eatmon specifically recalled that the conversation took place when he was outside his house

in Nashville. (Id. at 51). Disco got on the phone, and Eatmon heard him tell Shakir that he was

“going to do Pop,” meaning to kill him. (Id. at 50–51). Eatmon got back on the phone and told

Shakir that Shakir should “[d]o it on [his] end,” because Eatmon did not “want to run Nashville


3
        The record indicates that Disco’s real name was Torrance Lavell Cook (3:98-cr-00038, Doc. No.
2898 at 55–56), but he was only called Disco throughout Eatmon’s testimony.
                                                 25

    Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 25 of 49 PageID #: 1706
hot” and thought the plan to kill Chambers in Nashville was “stupid.” (Id.) But Shakir told

Eatmon to “just let Disco handle his business.” (Id. at 50). So Disco went to get Chambers and

brought him back to Eatmon’s house in a red rental car that had been rented by an acquaintance

of Disco’s named Annette, and they all got back in the car with Eatmon driving. (Id. at 50, 52–

53). Eatmon did not know how long or far he drove, but at some point, Disco instructed him

from the back seat to turn onto a dirt road and told Chambers, who was in the front passenger

seat, to get out and change seats with him. (Id. at 53–54). When Disco and Chambers got out of

the car, “Disco started just shooting” and “just shot until he – until they was all gone” while

Eatmon stayed in the driver’s seat. (Id. at 54–55). Then Disco got back in the car, and Eatmon

drove back to his home, stopping along the way for Disco to throw his gun off a bridge and into

some water. (Id. at 55). Soon thereafter, Eatmon, Disco, Shakir and others drove to Memphis

with $360,000 of drug money. (Id. at 56–57).

       Eatmon testified that Chambers begged for his life during the drive and that Eatmon

“wasn’t feeling right” after the murder “because it was a wrong killing” for which he “didn’t see

no reason,” but that he participated “for the money.” (Id. at 54, 56). He testified that Shakir was

also known to him as “Boss,” because “he was running his show.” (3:98-cr-00038, Doc. No.

2893 at 7). He went on to describe his further associations with Shakir, including specific

events, the drug trade and money involved, and identified several members of Shakir’s

organization through photographs. (See generally 3:98-cr-00038, Doc. No. 2893). Much of the

testimony he gave was corroborated by other evidence, including photographs, property records,

and police records. (Id.) He also acknowledged having lied to the government in his first

meeting with them about his involvement. (Id. at 28).




                                                26

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 26 of 49 PageID #: 1707
       On cross-examination by Shakir’s attorney, Eatmon expressed some confusion about the

details of his criminal record but acknowledged on the topic of prior felonies that he “had so

many, [he] can’t remember.” (3:98-cr-00038, Doc. No. 2897 at 52). He reiterated that Shakir

was “boss, because he was calling the shots over – over Disco” and others. (Id. at 59). And he

admitted that his brother, whom he had tried to shield with his own body from being shot during

an altercation with Shakir and Disco, had later shot and killed Disco. (Id. at 78, 80). Eatmon

acknowledged that Disco and Chambers did not like each other. (Id. at 85–86). He described the

events surrounding Chambers’s murder consistently with how he described them on direct

examination. (Id. at 86–91).

       Shakir’s counsel tried to impeach Eatmon with questions about whether he had given

conflicting accounts of the murder to Bobby Scales and a Mr. Kessee, but Eatmon denied ever

having those conversations. (Id. at 92–94.)    He also admitted again to having lied to the

prosecutor about having no involvement in the Chambers murder the first time they met. (Id. at

95). Shakir’s counsel challenged Eatmon’s testimony that he had cooperated with mental health

professions during his assessments with records indicating that he had been uncooperative.

(3:98-cr-00038, Doc. No. 2898 at 4–5, 8–9). It was also established on cross-examination that

Eatmon had been diagnosed with antisocial personality disorder in addition to schizophrenia, and

he acknowledged that he had behavioral problems during and after school and had a history of

problems with authority, criminal behavior, the use of aliases, and fighting. (Id. at 10–15).

Eatmon denied that another inmate convinced him to plead guilty. (Id. at 20-21). Finally,

Eatmon confirmed on cross-examination that he was aware that his ultimate sentence was up to

the judge and denied having drafted a pro se motion he signed that referenced a ten-year

sentence; he testified the motion was “probably” drafted by a jailhouse lawyer. (Id. at 24–29).



                                              27

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 27 of 49 PageID #: 1708
Specifically, the motion stated in pertinent part that “[t]he Honorable Judge John Nixon stated in

March of 2006 that if the prosecutor hasn’t started the trial by September of 2006, then the

defendant will be final sentenced for ten years.” 4 (Id. at 26–27).

        On re-direct examination, Eatmon testified that he called Shakir “Boss” because Shakir

was “Boss over his neighborhood,” but stated that Shakir was not his boss: “No, not my boss. I

just called him Boss.” (Id. at 34–35). Eatmon also testified that he had only had one argument

with Shakir, in the context of the day Eatmon was trying to shield and protect his brother. (Id. at

39–40). On re-cross, he acknowledged that on that day when he and his brother went looking for

Shakir and Disco, his intention was to shoot them if he found them. (Id.)

        The Court finds Eatmon’s trial testimony to be credible. He was too easily confused and

occasionally vague to have been coached. And if the prosecution had fed Eatmon a false story to

incriminate Shakir, it surely would have included more express instructions from Shakir than to

let Disco “handle his business,” and it would not have included any statement that Shakir was

not Eatmon’s “boss.” 5     Even the acknowledgment that Disco had been complaining about

Chambers and wanted to “do” him before the phone call with Shakir made Eatmon’s testimony

less than perfectly ideal for the government. Nonetheless, the testimony about Chambers’s

murder was plausible and consistent throughout Eatmon’s direct and cross-examinations.

Eatmon and Shakir are the only people still alive who know first-hand the truth of whether Disco

killed Chambers at Shakir’s instruction. But other details of Eatmon’s version of events were


4
        Shakir appears to believe that this pro se motion supports his claim that Eatmon had a secret
guarantee of a ten-year sentence from the government. (See 3:17-cv-00001 at 100–01). But regardless of
whether Eatmon actually drafted the motion, it references a statement by the Court, not a secret promise
from the prosecutor.
5
        During motion arguments following Eatmon’s testimony, counsel for Shakir characterized this
response by Eatmon—that Shakir was not his boss—as “fortunate[]” for Shakir. (Id. at 48). The
prosecutor acknowledged that was “[a]bsolutely not” a response the government wanted. (Id. at 53).
                                                  28

    Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 28 of 49 PageID #: 1709
corroborated by, for example, Annette Gooch, who testified that, during some time period she

could not clearly specify, she had a rental car that Disco borrowed overnight without her

permission. (3:98-cr-00038, Doc. No. 2898 at 60). When he returned the car the next day, a

small handgun she had in the glove compartment was missing. (Id. at 62–63).

       In comparison, the Eatmon affidavit on which Shakir relies has many indicia of being

unreliable. As the Court observed above, there is nothing explaining the background or process

of how or where the affidavit came to be drafted, signed, or delivered to Shakir, and it does not

address reasonable concerns about the affiant’s mental condition.          The document is not

notarized, and the witness signature is illegible. (3:17-cv-00001, Doc. No. 23-1 at 4). And it uses

words and phrases that Eatmon’s trial testimony would suggest he does not have the vocabulary

or language skills to draft. Eatmon testified that he had attended school until “12” and was

“[n]ot that good” at reading or writing, and that he had to rely on his attorney’s explanations to

understand his plea agreement. (3:98-cr-00038, Doc. No. 2892 at 4, 28). His limitations were

demonstrated at trial when, for example, Eatmon did not fully understand his mental health

diagnoses, did not understand what an arraignment was despite having a lengthy criminal

history, did not understand what it meant to “broker” a drug deal, and was generally easily

confused and unable to follow complex questions. (3:98-cr-00038, Doc. No. 2892 at 22; 3:98-cr-

00038, Doc. No. 2897 at 66, 82; 3:98-cr-00038, Doc. No. 2898 at 22.) With that perspective, the

references in the affidavit to a “motion to sever,” “instructions to persuade me,” a “critical

period,” having “felt that [he] was out of options,” “subsequent plea negotiations,” and the fact

that a ten-year sentence “equated to time served” seem very unlikely to have originated with

Eatmon. (3:17-cv-00001, Doc. No. 23-1 at 2).




                                                29

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 29 of 49 PageID #: 1710
       For all these reasons, the Court is not at all satisfied that Eatmon’s trial testimony was

false and is, to the contrary, quite convinced that Eatmon’s recanting affidavit is not worthy of

credit. Shakir’s claim thus fails to satisfy the “first and primary ground” for relief, United States

v. Chambers, 944 F.2d 1253, 1264 (6th Cir. 1991), and in light of the Court’s firm belief in the

truthfulness of Eatmon’s trial testimony, no hearing on this claim is warranted. Corona v. United

States, No. 3:05-CR-148, 2018 WL 283252, at *2–3 (E.D. Tenn. Jan. 3, 2018).

       2. Cushon Claim

       Shakir alleges that “[t]he same tactics were employed with government witness Benjale

Cushon.” (3:17-cv-00001, Doc. No. 1 at 102). Specifically, he asserts that in exchange for his

cooperation and testimony against Shakir, Cushon was given substantial benefits that the

prosecutor hid from the defense, the Court, and the jury through “his usual under-handed tactics

and a play on words.” (Id. at 103). But the government correctly points out that Shakir made this

prosecutorial misconduct claim about Cushon at some length in his appellate brief. (3:17-cv-

00001, Doc. No. 59 at 31; see 3:17-cv-00001, Doc. No. 43-1 at 48–57). This claim was thus

clearly waived by the express terms of Shakir’s subsequent global plea agreement. (3:17-cv-

00001, Doc. No. 42-2 at 27 (waiving “any claim of prosecutorial misconduct that was previously

raised in his direct appeal)). And, unlike the Eatmon claim above, the express waiver of the

Cushon claim is not debatable, and Shakir does not rely on any new evidence in support of it.

Accordingly, no further analysis is needed, and Shakir is not entitled to relief on this claim.

C.     Cumulative Error in the 1998 Case

       Shakir next asserts that he was denied a fair trial due to the effect of cumulative error in

the 1998 case. (3:17-cv-00001, Doc. No. 1 at 106–08). There are some courts that hold that

“relief under § 2255 is not available on a claim of cumulative error.” United States v. Watson,



                                                 30

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 30 of 49 PageID #: 1711
No. 1:15-CR-113, 2020 WL 3071788, at *5 (S.D. Ohio June 10, 2020) (citing Moreland v.

Bradshaw, 699 F.3d 908, 931 (6th Cir. 2012)). But even assuming that such a claim is viable in

the abstract, it fails where “there are simply no errors to cumulate.” Getsy v. Mitchell, 495 F.3d

295, 317 (6th Cir. 2007). The Court found above that Shakir has failed to demonstrate any

constitutional violations or other errors at the trial of his 1998 case. Accordingly, he is not

entitled to relief on this claim.

D.      Prosecutorial Misconduct in the 2014 Case

        Shakir claims that the prosecution, motivated by vindictiveness after the 1998 case,

applied such pressure to extract a guilty plea in the 2014 case that the resulting plea was

involuntary. (3:17-cv-00002, Doc. No. 1 at 33–37). Specifically, Shakir alleges that it was

unethical for the prosecution to use criminal charges against Shakir’s relatives, Catherine Lumas

and Robyn Shakir, as “only a tool and never the target” to force him to plead guilty in the 2014

case. (Id. at 35).

        The government initially contends that this claim is procedurally defaulted, having not

been raised at trial or on direct appeal. (3:17cv-00001, Doc. No. 59 at 32.) But it is sometimes

appropriate for a court to “reach[] beyond the procedural-default analysis to address the

underlying claim on the merits when it ‘present[s] a more straightforward ground for decision.’”

Wade v. Timmerman-Cooper, 785 F.3d 1059, 1077 (6th Cir. 2015) (quoting Arias v. Hudson,

589 F.3d 315, 316 (6th Cir. 2009)).

        In this instance, the most straightforward basis to reject Shakir’s claim is that threats to

prosecute a defendant’s family members may be unseemly, but are not, in themselves, a legally

recognized unethical means for a prosecutor to bargain for a plea. Shakir appears to believe that

because he was presented with a difficult choice, the choice was necessarily unconstitutional.



                                                31

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 31 of 49 PageID #: 1712
But that is not so. “[O]penly presenting the defendant with the unpleasant alternatives” is an

acceptable part of plea bargaining and does not violate the defendant’s right to due process.

Bordenkircher v. Hayes, 434 U.S. 357, 365 (1978) (finding no constitutional violation in

prosecutor’s threat to press more serious charges if the defendant refused to plead guilty). A

prosecutor’s threats to prosecute a defendant’s family members is one of those ‘unpleasant

alternatives’ at the prosecutor’s disposal. See Edwards v. United States, No. 2:11-CR-229, 2014

WL 3793953, at *10 (S.D. Ohio July 31, 2014), report and recommendation adopted, No. 2:11-

CR-00229, 2014 WL 4437277 (S.D. Ohio Sept. 9, 2014) (denying relief on prosecutorial

misconduct claim based on threat to indict defendant’s family members in the absence of a guilty

plea). Contrary to Shakir’s suggestion, “[t]here is no legal requirement that the decision to plead

guilty be an easy one.” Id. (quoting United States v. Doe, 537 F.3d 204, 213 (2d Cir. 2008)).

       It is clear from the Court’s records that the bargain regarding the charges against Shakir’s

relatives was done openly and not as some nefarious, secret scheme to deprive him of his rights.

Both the Plea Agreement and the transcript of the plea and sentencing hearing clearly

acknowledge that dismissal of the pending indictments against Robyn Shakir and Catherine

Lumas was a term of the parties’ agreement and would only occur “once Defendant’s sentencing

[was] completed and his appeal in [the 1998 case was] voluntarily dismissed.” (3:17-cv-00001,

Doc. No. 42-2 at 28; 3:14-cv-00142, Doc. No. 208 at 11, 24). That bargain is no more a

violation of Shakir’s rights today than it was at the time it was announced in court.

       The outcome might be different, of course, if the government had brought charges against

Shakir’s relatives for which it lacked any reasonable basis. See Bordenkircher, 434 U.S. at 364

(“In our system, so long as the prosecutor has probable cause to believe that the accused

committed an offense defined by statute, the decision whether or not to prosecute, and what



                                                32

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 32 of 49 PageID #: 1713
charge to file or bring before a grand jury, generally rests entirely in his discretion.”). But

Shakir’s attempts to suggest that the charges against his relatives were unfounded fail. To begin

with, “an indictment fair upon its face, by a properly constituted grand jury, conclusively

determines the existence of probable cause for the purpose of holding the accused to answer.”

Higgason v. Stephens, 288 F.3d 868, 877 (6th Cir. 2002). Shakir alleges generally that the

government had relied on false evidence in the 1998 case and must have “proceeded in this

fashion” with regard to the new charges in 2014, but he does not provide or discuss any reason to

believe that the basis for the charges against his relatives was false. (See 3:17-cv-00002, Doc.

No. 1 at 35). To the contrary, he affirmatively admitted in his Plea Agreement in the 2014 case

that Robyn Shakir and Catherine Lumas were among several people in California working at his

direction to obtain drugs he intended to have sold in Nashville to fund the purchase of a

helicopter. (3:17-cv-00001, Doc. No. 42-2 at 13).

       Shakir also argues that the charges against his relatives were legally unfounded because

they were brought beyond the applicable limitations period. (3:17-cv-00002, Doc. No. 1 at 35).

The indictment, returned September 3, 2014, charged that the conspiracy in which the relatives

were involved spanned “[b]etween in or around 2008 through a date unknown to the Grand Jury

but at least through September 30, 2009.” (3:14-cr-000142, Doc. No. 3 at 7–8). The indictment

was thus filed before the expiration of the applicable limitations period when measured from the

end of the known conspiracy period. See 18 U.S.C. § 3282 (providing that the default statute of

limitations for non-capital criminal offenses is five years from the date that the offense was

committed). And the possibility that either or both of Shakir’s relatives might have had a viable

statute-of-limitations defense, based on the dates of facts and events that would have to have

been proved at trial, does not establish that the charges were brought unlawfully or in violation



                                               33

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 33 of 49 PageID #: 1714
of prosecutorial ethics. Moreover, if it were crystal clear, as Shakir suggests, that the charges

against his relatives were subject to dismissal based on the statute of limitations, that would have

mitigated if not completely negated their usefulness in pressuring him to plead guilty. If his

allegation were true, he should have felt little or no pressure by the doomed charges against his

relatives. Accordingly, his allegation that the charges against them were untimely does not

support this claim.

       Shakir’s speculation that prosecutorial vindictiveness motivated the government to

pressure him to plead guilty in the 2014 case also fails to support his claim. The Supreme Court

has held that a prosecutor violates a defendant’s due process rights when s/he seeks a more

severe sentence or re-indicts with more serious charges for the same events after the defendant

successfully seeks a new trial. Bordenkircher, 434 U.S. at 362 (citing North Carolina v. Pearce,

395 U.S. 711, 725 (1969), and Blackledge v. Perry, 417 U.S. 21, 27 (1974)). But Shakir had not

succeeded in post-trial motions or on appeal in the 1998 case at the time he pleaded guilty in the

2014 case. And the government did not take any action with respect to the standing convictions

or sentences imposed in the 1998 case. If indicting Shakir and his co-conspirators for crimes

committed after the 1998 case was initiated were proof of vindictiveness, all defendants would

effectively be immunized from further prosecution after their first criminal indictment. The 2014

grand jury indictment and the sixteen pages of detailed facts that Shakir admitted in his Plea

Agreement firmly establish that the 2014 case was not unfounded. (3:14-cr-00142, Doc. No. 3;

3:17-cv-00001, Doc. No. 42-2 at 6–22).          Accordingly, there is no basis for a finding of

prosecutorial vindictiveness in this case.

       Shakir is not entitled to relief on this claim.




                                                  34

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 34 of 49 PageID #: 1715
E.     Ineffective Assistance in the 2014 Case

        “Defendants have a Sixth Amendment right to counsel, a right that extends to the plea-

bargaining process.” Lafler v. Cooper, 566 U.S. 156, 162 (2012). The Strickland test applies to

“challenges to guilty pleas based on ineffective assistance of counsel.” Hill v. Lockhart, 474 U.S.

52, 58 (1985). When a petitioner claims that “ineffective assistance led to the improvident

acceptance of a guilty plea,” the prejudice prong of Strickland requires him to “show ‘that there

is a reasonable probability that, but for counsel’s errors, [the defendant] would not have pleaded

guilty and would have insisted on going to trial.’” Lafler, 566 U.S. at 163 (quoting Hill, 474 U.S.

at 59). The Supreme Court has explained what a heavy burden a petitioner bears in such

circumstances:

       “Surmounting Strickland’s high bar is never an easy task,” Padilla v. Kentucky,
       559 U.S. 356, 371 (2010), and the strong societal interest in finality has “special
       force with respect to convictions based on guilty pleas.” United States v.
       Timmreck, 441 U.S. 780, 784 (1979). Courts should not upset a plea solely
       because of post hoc assertions from a defendant about how he would have
       pleaded but for his attorney’s deficiencies. Judges should instead look to
       contemporaneous evidence to substantiate a defendant’s expressed preferences.

Lee v. United States, 137 S. Ct. 1958, 1967 (2017).

        Shakir alleges that counsel in his 2014 case was ineffective in five ways:

        1. Counsel failed to properly address the concurrent or consecutive nature of his
           sentence;
        2. Counsel failed to assert lack of jurisdiction based on the Interstate Agreement on
           Detainers;
        3. Counsel should not have advised Shakir to waive his “highly meritorious and valid
           appeal” due to the unconstitutional 2014 charges against Shakir’s family members;
        4. Counsel failed to assert lack of jurisdiction in the 2014 case based on repetition of
           the same claims from the 1998 case; and
        5. Counsel failed to assert prosecutorial misconduct in forcing Shakir to waive his
           appellate rights in the 1998 case by threatening to prosecute his family.

(3:17-cv-00002, Doc. No. 1 at 39–40).


                                                35

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 35 of 49 PageID #: 1716
       1. Consecutive Sentencing

       It is not entirely clear what Shakir faults his attorney for not doing with regard to the

sentence imposed in the 2014 case.          As the Court discussed in its previous Memorandum

Opinion, the Plea Agreement expressly provided that the new sentence would be consecutive to

his sentence in the 1998 case and acknowledged a statute that would also make the new sentence

consecutive to the life sentence Shakir was already serving in California:

       Page 2 of the plea agreement expressly provided that “the parties agree the Court
       will impose a sentence of 20 years’ imprisonment, to be served consecutively to
       all of [Shakir’s] federal sentences in [the 1998 case].” (3:17-cv-00001, Doc. No.
       42-2 at 2.) But in a footnote appended to that text, the agreement stated that
       Shakir was then serving a prison sentence on a State of California conviction and
       that he acknowledged and would not challenge the applicability of 18 U.S.C.
       § 3585, which governs when a federal sentence begins to run. (Id. at 2 n.1.)
       During the plea colloquy, the Court asked counsel about the meaning of that
       footnote. (3:17-cv-00001, Doc. No. 42-4 at 11–12.) Counsel explained that the
       effect of the referenced statute would be to make Shakir’s new sentence
       consecutive to the California sentence as well as the federal sentence in the 1998
       case, and that the defense had not wanted that stated in the agreement “in plain
       English” because it might jeopardize Shakir’s eligibility for certain programs in
       the California prison. (Id. at 12–13.) Shakir said that he understood the footnote
       “to a degree,” and made further comments to the effect that he understood the
       consecutive nature of the sentences but not why the footnote was worded the way
       it was. (Id. at 14–15.)

(3:17-cv-0001, Doc. No. 55 at 9).       The Court ultimately explained the order of Shakir’s

sentences as follows at the plea hearing:

       So as soon as you are released from state custody, the sentence in the earlier case
       the 98 federal case will begin. And then if that – when that sentence is over, if it
       ever is, then your sentence on this case will come.

(3:17-cv-00001, Doc. No. 42-4 at 18.) Shakir agreed that he understood that when his state

sentence was “over with,” then the sentence on “[t]he original federal case” would begin,

followed by the new sentence. (Id.)

       Shakir asserts that something about counsel’s handling of this situation “allowed a

constitutional error to stand” (3:17-cv-00002, Doc. No. 1 at 39), but there is nothing

                                                 36

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 36 of 49 PageID #: 1717
unconstitutional about consecutive sentencing. Shakir might be alleging that counsel advised

him incorrectly about the order or structure of his sentences. But there is no doubt that by the

end of the discussion quoted above at his hearing, Shakir fully understood how his sentences

would be served. Moreover, Shakir does not assert that better advice from counsel on this point

would have led him to reject the plea offer and go to trial in the 2014 case. Shakir already had

multiple federal life sentences to serve consecutively to the one in California (which would not

have been affected by the appeal in the 1998 case), and the Court will not presume that when the

new sentence would be served would have been a significant sticking point. Accordingly, even

if counsel had failed to thoroughly explain before the plea hearing that Shakir’s new sentence

would be consecutive to all his previous sentences, Shakir clearly suffered no prejudice from that

failure.

           2. Interstate Agreement on Detainers

           Shakir alleges that he remained “in limbo” in federal custody for a year after being

sentenced in the 1998 case, while the government considered bringing the charges that

eventually appeared in the 2014 case, before he was returned to California to continue serving

his state sentence there. (3:17-cv-00002, Doc. No. 1 at 20). He claims that this violated the

Interstate Agreement on Detainers (IAD), 18 U.S.C. App. 2 § 2, and that his attorney was

ineffective for failing to argue that the government lost jurisdiction over the 2014 case as a result

of that violation. (Id. at 38, 39). Specifically, Shakir relies on article IV of the IAD, which

provides in pertinent part as follows:

           (a) The appropriate officer of the jurisdiction in which an untried indictment,
           information, or complaint is pending shall be entitled to have a prisoner against
           whom he has lodged a detainer and who is serving a term of imprisonment in any
           party State made available in accordance with article V(a) hereof upon
           presentation of a written request for temporary custody or availability to the
           appropriate authorities of the State in which the prisoner is incarcerated: Provided,

                                                    37

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 37 of 49 PageID #: 1718
       That the court having jurisdiction of such indictment, information, or complaint
       shall have duly approved, recorded, and transmitted the request: And provided
       further, That there shall be a period of thirty days after receipt by the appropriate
       authorities before the request be honored, within which period the Governor of
       the sending State may disapprove the request for temporary custody or
       availability, either upon his own motion or upon motion of the prisoner.
       ...
       (e) If trial is not had on any indictment, information, or complaint contemplated
       hereby prior to the prisoner’s being returned to the original place of imprisonment
       pursuant to article V(e) hereof, such indictment, information, or complaint shall
       not be of any further force or effect, and the court shall enter an order dismissing
       the same with prejudice.
18 U.S.C. App. 2 § 2, art. IV.

       Shakir was sentenced in the 1998 case on December 7, 2009. (3:98-cr-00038, Doc. Nos.

3631, 3641). The record does not reveal when he was returned to California, but Shakir alleges

it was sometime in 2010. Accordingly, the trial on the 1998 charges was “had . . . prior to the

prisoner’s being returned to the original place of imprisonment,” in full compliance with the

IAD. And, although the government might have had knowledge in 2010 of the factual bases for

new charges, it did not file any “indictment, information, or complaint” against Shakir in

connection with those new charges until 2014. Accordingly, Shakir’s return to California in

2010 had no IAD implications for the 2014 charges. There simply were no pending charges in

2010 subject to dismissal under the IAD as a result of Shakir’s transfer to California.

       The argument Shakir faults counsel for not raising thus has no merit, and counsel cannot

be deemed ineffective for not raising it. See Bennett v. Brewer, 940 F.3d 279, 286 (6th Cir.

2019), cert. denied, 140 S. Ct. 2534 (2020) (noting that “failure to raise a meritless claim is not

ineffective assistance”); Mapes v. Coyle, 171 F.3d 408, 427 (6th Cir. 1999) (“Counsel could not

be unconstitutionally ineffective for failing to raise these meritless arguments.”).




                                                 38

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 38 of 49 PageID #: 1719
       3. Waiver of Appeal in 1998 Case

       In his third and fifth ineffective-assistance issues, Shakir claims that counsel was

ineffective for advising him to waive his “highly meritorious” appeal issues in the 1998 case

“based on unconstitutionally charging movant’s family members under meritless and untimely

charges” and for failing to assert that the prosecutor was committing misconduct by pressuring

him to do so with threats to prosecute his family members. (3:17-cv-00002, Doc. No. 1 at 39–

40). The Court has already explained above that the charges against Shakir’s family members

were not unfounded and did not constitute misconduct even when used as leverage in

negotiations with him. Accordingly, counsel was not ineffective for not making that futile

argument or for advising Shakir to take the deal, which the Court has already found was knowing

and voluntary on Shakir’s part. (3:17-cv-0001, Doc. No. 55).

       4. Lack of Jurisdiction

       Finally, Shakir claims that counsel was ineffective for not asserting that the Court “lacked

legal jurisdiction to proceed in [the 2014 case], due to having several of the claims charged a part

of the same case under [the 1998 case].” (3:17-cv-00002, Doc. No. 1 at 39).               Like the

government, the Court is unable to discern the basis for this claim. (See 3:17-cv-00001, Doc. No.

53 at 39). The operative indictment in the 1998 case was filed on September 27, 2002, and

charged criminal behavior found by the grand jury to have occurred from 1993 to 1999. (3:98-cr-

00038, Doc. No. 1437). And the indictment in the 2014 case charged criminal behavior found by

the grand jury to have occurred in 2008 and 2009. (3:14-cr-00142, Doc. No. 3). There is thus no

overlap in charges between the two cases. Although both indictments charged Shakir with

engaging in a continuing criminal enterprise, a conviction on that charge in the 1998 case did not

immunize Shakir from future prosecution based on new criminal behavior. Because Shakir has



                                                39

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 39 of 49 PageID #: 1720
not established any viable argument that the Court lacked jurisdiction over the 2014 case, he has

failed to establish that his counsel’s performance was deficient in connection with this claim.

         Shakir is thus not entitled to relief on any of his ineffective-assistance claims in

connection with the 2014 case.

F.       Claims Raised in the Reply

         In his Reply, Shakir rests on the assertions in his original petitions with respect to all the

remaining claims except for the claim regarding prosecutorial misconduct in connection with

testimony by Derrick Eatmon and Benjale Cushon. (3:17-cv-00001, Doc. No. 68 at 12–28). That

claim is addressed at length and rejected above.

         Ostensibly in connection with that claim, Shakir’s Reply also asserts “Newly Discovered

Evidence” from Lameisha Anderson and Eben Payne. (Id. at 18–27). Anderson’s affidavit

indicates that she falsely testified at the trial in the 1998 case that she was present with Shakir

when Sharon Duran was murdered. She says that the prosecutor knew her testimony was false

because she had previously denied during interviews and her grand jury testimony that she had

any personal knowledge of Duran’s murder. (3:17-cv-00001, Doc. No. 70-1). And the statement

from Eben Payne, who did not testify at trial and whose own charges were dropped after he was

found incompetent, simply says that Shakir and other gang members “all functioned as equals”

and that Payne’s “understanding is that many others were given deals to testify against Shakir,”

although he was not. (3:17-cv-00001, Doc. No. 70-2). Those claims are completely distinct from

the claim raised in Shakir’s original Motion that the government concealed facts favorable to the

defense in connection with the testimony of Eatmon and Cushon.




                                                  40

     Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 40 of 49 PageID #: 1721
       1. New Claims Are Untimely

       As the Court explained more than a year ago, the time for Shakir to raise any new claims

expired long ago:

       The Court does clarify, however, that its appointment of counsel is for the
       purpose of preparing and filing any briefs required in connection with Shakir’s
       pending claims to which the government has now responded. The opportunity to
       file any amendments to the Section 2255 motions expired on November 26, 2018,
       (3:17-cv-00001, Doc. No. 15), more than twenty-two months after the filing of the
       original motions. Since that time, many of Shakir’s claims have been fully
       briefed, the Court has ruled on those claims (3:17-cv-00001, Doc. No. 55), and
       the government has responded to the remaining claims. Any amendments at this
       stage of the litigation would unfairly prejudice the government and negate the
       significant amount of time and resources—by both parties and the Court—that
       have been devoted to reaching this stage of proceedings.

(3:17-cv-00001, Doc. No. 64 at 3). Shakir has not actually moved to amend or made any effort

to demonstrate the elements of good cause or lack of prejudice to the government that would be

required to grant such a late amendment. See Fed. R. Civ. P. 16(b)(4) (requiring good cause and

the judge’s consent to modify a schedule); Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir.

2003) (“Thus, in addition to Rule 16’s explicit ‘good cause’ requirement, we hold that a

determination of the potential prejudice to the nonmovant also is required when a district court

decides whether or not to amend a scheduling order.”). The Court reiterates its conclusion that

any amendment in these cases, which have been pending for four years and to which the

government responded over a year ago, would be unduly prejudicial. Accordingly, these new

claims based on the statements of Anderson and Payne are filed in violation of the Court’s

scheduling orders and are rejected on that basis.

       Because the Court’s own orders provide a basis for rejecting these claims, it is

unnecessary to resolve the parties’ dispute about whether they are also barred by the applicable

statute of limitations, including whether the newly presented information could have been



                                                41

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 41 of 49 PageID #: 1722
discovered earlier through due diligence or relates back to any claims in the original Motions.

(See 3:17-cv-00001, Doc. No. 68 at 23–24, 27; 3:17-cv-00001, Doc. No. 72 at 21–25).

Likewise, the Court need not resolve the dispute about whether these claims are procedurally

defaulted. (See 3:17-cv-00001, Doc. No. 68 at 23–24, 27; 3:17-cv-00001, Doc. No. 72 at 26).

         2. Newly Presented Evidence Does Not Warrant Relief

         The Court does, however, conclude in the alternative that Shakir’s newly presented

evidence would not entitle him to relief—either independently as new claims or as evidence in

support of his original claims—regardless of any procedural bars to its consideration.

                a. Payne Statement

         The statement from Payne in particular does not provide any new, material information.

As the discussion of the Eatmon claim above makes clear, that some witnesses cooperated

against Shakir as part of plea deals in their own cases was not a secret, and it does not establish

any misconduct on the part of the prosecutor. And the theory that Shakir was not the “boss” of

other members of the criminal enterprise was part of the defense at trial and was, to some degree,

supported by trial testimony, including Eatmon’s testimony that Shakir was not his boss. But

while there was ample evidence at trial to indicate that Shakir ordered certain things to be done,

the government’s case did not rise or fall on Shakir’s authority over his co-conspirators. As the

government argued in closing, “he’s responsible for what they did, even if it is only this

coconspirator liability, where the defendant didn’t even have to know; that it was just reasonably

foreseeable and the murders occurred in furtherance of the conspiracy.” (3:98-cr-00038, Doc.

No. 3149 at 6). The jury’s consideration of the parties’ competing theories is reflected in its

verdicts, and Section 2255 does not provide a venue for Shakir to simply continue litigating that

issue.



                                                42

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 42 of 49 PageID #: 1723
       Shakir asserts that “Payne’s statement stands in direct contradiction to the government’s

theory at trial and stands as proof that Shakir is factually and actually innocent.” (3:17-cv-00001,

Doc. No. 70 at 27). But “a claim of ‘actual innocence’ is not itself a constitutional claim, but

instead a gateway through which a habeas petitioner must pass to have his otherwise barred

constitutional claim considered on the merits.” Herrera v. Collins, 506 U.S. 390, 404 (1993).

The Court already considered the merits of Shakir’s Eatmon claim above and found it did not

warrant relief, so this piece of “evidence” does not open any gateway to further consideration of

that claim.

       Moreover, as the government points out, Payne does not deny that he murdered two

people by prior agreement with Shakir. (3:17-cv-00001, Doc. No. 72 at 3–4 n.2). He thus does

not establish Shakir’s innocence of the multiple crimes in connection with those murders for

which Shakir was charged or convicted, none of which had as an element that Shakir ordered

Payne as his superior to do anything. (See 3:98-cr-00038, Doc. No. 1437 at 27–36 (Counts 17–

26 of the Fifth Superseding Indictment); 3:17-cv-00001, Doc. No. 41-8 at 32–52 (jury’s verdicts

on those Counts)). Thus, regardless of whether it is offered as its own claim or as a gateway to

another, Payne’s statement does not amount to “evidence of innocence so strong that a court

cannot have confidence in the outcome of the trial,” as required to warrant any relief. Schlup v.

Delo, 513 U.S. 298, 316 (1995). The threshold inquiry on an issue of actual innocence is

whether “new facts raised sufficient doubt about [Petitioner’s] guilt to undermine the confidence

in the result of the trial.” Id. at 317; Reeves v. Fortner, 490 F. App’x 766, 769 (6th Cir. 2012).

Payne’s statement does not come close to that level.




                                                43

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 43 of 49 PageID #: 1724
               b. Anderson Affidavit

        Anderson’s statement is more detailed, but ultimately fails to warrant relief for the same

reasons. First, that Anderson had previously denied to the government and the grand jury that

she had no personal knowledge of Duran’s murder was well known to the defense and to the

jury. The prosecutor had Anderson confirm during direct examination that she had lied to the

grand jury about not knowing anything about Duran’s murder. (3:98-cr-00038, Doc. No. 2850 at

33). She testified that she denied knowing about Duran’s murder at the grand jury hearing

because she was scared, and that she only told the government about Duran’s murder just a few

months before trial. (Id.; 3:98-cr-00038, Doc. No. 2862 at 18; 3:98-cr-00038, Doc. No. 2874 at

9). And the defense cross-examined her at length about changing her story, suggesting that she

only gave the government information about Duran’s murder after spending years in prison

awaiting sentencing and in hopes that it would convince the government to release her. (3:98-cr-

00038, Doc. No. 2873 at 12, 17–31). Accordingly, nothing about the history of Anderson’s

conflicting testimony is “newly discovered evidence,” as Shakir asserts in his Reply. (3:17-cv-

0001, Doc. No. 70 at 18).

        Furthermore, the change in Anderson’s testimony to implicate Shakir at trial did not

accrue to her benefit, as Shakir suggests, because the government revoked its agreement to seek

a downward departure in her case due to her previous deceit. Again, Anderson testified about

that at trial. (3:98-cr-00038, Doc. No. 2850 at 38; 3:98-cr-00038, Doc. No. 2869 at 48–49). On

re-direct, she even acknowledged that she had asked the government to reinstate the agreement

to seek a downward departure and that the government had refused without any hesitation or any

hope for that to happen. 6 (3:98-cr-00038, Doc. No. 2873 at 33). The defense was thus free to


6
       Indeed, the government ultimately not only revoked the plea agreement and withheld the request
for a downward departure, it argued in favor of applying a sentencing cross-reference based on
                                                 44

    Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 44 of 49 PageID #: 1725
impeach Anderson with her inconsistent statements and suspected motives to lie at trial, and the

jury was free to determine the credibility of her testimony.

        Unlike Anderson’s trial testimony—which was thorough, tested on cross-examination,

credible, and resulted in no benefit to her—there are obvious reasons to question the credibility

of her recent affidavit. As the Court discussed above, Shakir has admitted to plotting to retaliate

against witnesses. He also attempted to control the evidence Anderson, in particular, would

provide. In the wake of the murder of a woman Shakir had suspected might cooperate against

him, he warned Anderson that the same thing could happen to her. (3:98-cr-00038, Doc. No.

2864 at 15–20, 28). After they were arrested, he mentioned during a phone call he made from

detention that he was trying to “rap to her to keep her mind right,” which Anderson believed

meant to keep her from testifying. (3:98-cr-00038, Doc. No. 2850 at 34–35; 3:98-cr-00038, Doc.

No. 2864 at 13–14).       And while they were in pre-trial detention, Shakir sent Anderson a

handwritten instruction to copy and execute two false declarations to benefit his case. (3:98-cr-

00038, Doc. No. 2863 at 19–41; 3:98-cr-00038, Doc. No. 2864 at 3–8). Much like the affidavit

submitted in this case, one of those false declarations Shakir wanted Anderson to execute

complained that government agents effectively forced her to falsely implicate Shakir or face life

Anderson’s admitted involvement in Duran’s murder that increased her guideline range to life in prison
(although the guideline was overridden by statutory maximums of 30 years and 20 years for her counts of
conviction). (3:98-cr-00038, Doc. No. 4077 at 12, 18, 30; 3:98-cr-00038, Doc. No. 4078 at 3–9).
Anderson contested the application of that cross-reference but acknowledged, through counsel, that the
proof would establish that she was an “accessory after the fact” to Duran’s murder by driving Shakir
away from the murder scene. (3:98-cr-00038, Doc. No. 4078 at 3, 16–17). The trial judge ruled that the
murder cross-reference applied to Anderson’s case. (Id. at 18–19). There was thus no duplicity involved
in Anderson’s testimony with regard to any benefit she would receive from the government. Nor was
there any misconduct involved in the prosecutor’s revoking Anderson’s agreement and pursuing a harsher
sentence, including application of the murder cross-reference that increased her guideline range to life.
Those actions were public and transparent, as reflected in the Court of Appeals’s opinion in Anderson’s
appeal, which recounted the history of her failed agreement and held that the cross-reference was properly
applied. United States v. Anderson, 795 F.3d 613, 615–17 (6th Cir. 2015). At no point in the litigation or
appeal of Anderson’s objection to the cross-reference did she ever recant her testimony about her
involvement with Duran’s murder. As the government asserts, this “speaks volumes” about the
truthfulness of her involvement. (3:17-cv-00001, Doc. No. 72 at 17).
                                                   45

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 45 of 49 PageID #: 1726
in prison. (3:98-cr-00038, Doc. No. 2864 at 7–8). And, as the government points out, the timing

of Anderson’s affidavit—more than thirteen years after her testimony and long after the

limitations period in which she could have been prosecuted for perjury for her trial testimony but

shortly after her compassionate release from prison and visit to the son she shares with Shakir—

is quite suspect. See Benning v. Warden, Lebanon Corr. Inst., 345 F. App'x 149, 161 (6th Cir.

2009) (discussing suspicious timing of affidavit where affiant is shielded from prosecution);

(3:17-cv-00001, Doc. No. 72 at 15, 19; 3:98-cr-00038, Doc. Nos. 4212, 4219). The renewal of

those familial ties is cause for heightened skepticism about the credibility of her recanting

affidavit. United States v. Coker, 23 F. App’x 411, 412 (6th Cir. 2001).

       For all these reasons, the Court “firmly believes” that Anderson testified truthfully at

trial, that her recent affidavit lacks any credibility by comparison, and that this claim does not

merit further consideration. See Corona v. United States, No. 3:05-CR-148, 2018 WL 283252, at

*2–3 (E.D. Tenn. Jan. 3, 2018) (explaining that when a court “firmly believes” that the recanting

witness testified truthfully at trial “there is no need for an evidentiary hearing”). Moreover, the

Court observes that Anderson’s statement does not establish or even assert that Shakir is

innocent of killing Duran. To the contrary, the statement says that Anderson “had heard the

story [of the murder that she] repeated at trial.” (3:17-cv-00001, Doc. No. 70-1 at 1). The

statement merely indicates that Anderson was not personally present at the murder as she

testified she was. But the “mere legal insufficiency” of evidence to support a conviction does

not constitute evidence of “actual innocence” as required to warrant any relief. Bousley v. United

States, 523 U.S. 614, 623 (1998).




                                                46

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 46 of 49 PageID #: 1727
                      V.      WHETHER A HEARING IS REQUIRED

       A prisoner who files a motion under Section 2255 challenging a federal conviction is

generally entitled to “a prompt hearing” at which the district court is to “determine the issues and

make findings of fact and conclusions of law with respect thereto.” 28 U.S.C. § 2255. The

hearing is mandatory “unless ‘the motion and the files and records of the case conclusively show

that the prisoner is entitled to no relief.’” Fontaine v. United States, 411 U.S. 213, 215 (1973)

(quoting 28 U.S.C. § 2255(b)). Thus, “no hearing is required if the petitioner’s allegations

cannot be accepted as true because they are contradicted by the record, inherently incredible, or

conclusions rather than statements of fact.” Valentine v. United States, 488 F.3d 325, 333 (6th

Cir. 2007) (quoting Arredondo v. United States, 178 F.3d 778, 782 (6th Cir. 1999)).

       Rule 4(b) of the Rules Governing § 2255 Proceedings provides that if it plainly appears

from the face of the § 2255 motion, exhibits, and prior proceedings that the petitioner is not

entitled to relief, the judge shall make an order for its summary dismissal. Upon consideration of

the original Motions, the parties’ briefs and evidence, and the underlying factual record, the

Court has found above that Shakir’s claims are either legally unfounded or factually incredible to

such an extent that a hearing would serve no purpose. The Court thus concludes that there are no

genuine evidentiary issues to be resolved in this case and that an evidentiary hearing is not

required. The Court will therefore dispose of the Motions as the law and justice require. Rule

8(a), Rules Gov’g § 2255 Cases.

                                     VI.     CONCLUSION

       For the reasons set forth above, the Court finds that Shakir is not entitled to relief on any

of his claims. The court must issue or deny a certificate of appealability (COA) when it enters a

final order adverse to a Section 2255 movant. Rule 11(a), Rules Gov’g § 2255 Cases. A movant



                                                47

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 47 of 49 PageID #: 1728
may not take an appeal unless a district or circuit judge issues a COA. 28 U.S.C. § 2253(c)(1);

Fed. R. App. P. 22(b)(1). A COA may issue only if the movant “has made a substantial showing

of the denial of a constitutional right,” 28 U.S.C. § 2253(c)(2), and the COA must “indicate

which specific issue or issues satisfy the [required] showing . . . .” 28 U.S.C. § 2253(c)(3). A

“substantial showing” is made when the petitioner demonstrates that “‘reasonable jurists could

debate whether (or, for that matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were ‘adequate to deserve encouragement to

proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Slack v. McDaniel,

529 U.S. 473, 484 (2000)). “[A] COA does not require a showing that the appeal will succeed,”

Miller-El, 537 U.S. at 337, but courts should not issue a COA as a matter of course. Id.

       The Court has “engage[d] in a reasoned assessment of each claim” to determine whether

its rulings on the waiver issue (see Doc. Nos. 55–56) or the claims addressed herein are sincerely

debatable by reasonable jurists and finds that they are not. Murphy v. Ohio, 263 F.3d 466, 467

(6th Cir. 2001). This is true even with regard to the recanting-witness statements, which the

Court is firmly convinced are false. See Corona v. United States, No. 3:05-CR-148, 2018 WL

283252, at *3 (E.D. Tenn. Jan. 3, 2018) (denying COA on claim based on recanting witness

because “reasonable jurists could not conclude that petitioner’s claim is adequate to deserve

further review”); certificate of appealability denied, No. 20-5051 (6th Cir. June 23, 2020)

(rejecting argument “that the district court erred in denying his § 2255 motion without holding an

evidentiary hearing”). Because Shakir has failed to make a substantial showing of a denial of a

constitutional right, the court will deny a certificate of appealability. See Castro v. United States,

310 F.3d 900 (6th Cir. 2002) (“A petitioner is entitled to a COA only if he ‘has made a

substantial showing of the denial of a constitutional right.’ 28 U.S.C. § 2253(c)(2).”).


                                                 48

  Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 48 of 49 PageID #: 1729
    An appropriate Order shall enter.




                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             UNITED STATES DISTRICT JUDGE




                                        49

Case 3:17-cv-00001 Document 73 Filed 02/23/21 Page 49 of 49 PageID #: 1730
